Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 1 of 17 PageID #: 7
         Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 2 of 17 PageID #: 8
      Lafayette Parish         c-2021',t510
Filed Mar 23, 2421 3:,52PM
                                         B
     Simone Vaughan
   Deputv Clerk of Court
                                                                                  Ee)-
                                                                 B ODENHEIMER ,
                                                                 Ioxrs&S ZWAK        LLC

                                                                              ATTORNEYS AT LAW

                                                                         416 Travis Street, Suite 800
                                                                              Mid South Towers
         DAVID A. SZWAK*                                                 Shreveport, louisiana 7l l0i       G.M. BODENHETMER (1994)
                                                                          Telephone (318) 424- 1400                  ,.w. JoNES (2003)
                                                                          Facsimile (318) 221-6555       JAMES   P.   BODENHEIMER (2016)
         *Chairman, Consumer Protecrion Section, LSBA
                                                                             bjksl507@aol.com
                                                                                                            wwwMyFairCredit.com
                                                                                                            www.MyFairDebt.com
                                                                           March 18,2021                    www.MyFairAuto.com



                    CERTIFIED MAIL/RETURN RECEIPT REQUESTEI)

                    Lafayette Parish Clerk of Court
                    Attn: Civil Dept.
                    P.O. Box 2009
                    Lafayette, LA 70502-2009

                               RE:        Mason Denux and Caitlin Woodard Denux v. Hyundai Capital
                                                                                                   America,Inc.
                                          dba Kia Motors Finance Company

                    Dear Clerk:

                            Please find the original and two copies of my Petition
                                                                                   in the above referenced matter.
                    Please file the Petition into the record and retum to me a stamped filed
                                                                                             copy in the self addressed
                    envelope enclosed for your convenience.

                               Also enclosed is my check in the amount of $300.00 for the filing
                                                                                                 cost.

                               Please call my           office if you have any questions.




                               STATTIPED GOPY UAILED
                               March     21,2o21               AB
                                                                                           A. Szwak
                   Enclosures

                   cc:         Mason      & Caitlin Denux
         Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 3 of 17 PageID #: 9
      Lafayette Parish
Filed Mar 23, 2021 3:52PM
                            c-202't1510
                                  B
     Simone Vaughan
   Deputv Clerk of Court




                 MASON DENLIX and CAITLIN WOODARD                           NUMBER: C-20211510 DrV
                 DENT-IX

                 Versus                                                     I511]   JUDICIAL DISTRICT COURT

                 HYI"JNDAI CAPITAL AMERICA, [NC. DIB/A
                 KTA MOTORS FINANCE COMPANY                                 LAFAYETTE PARISH, LOUISIANA

                                                           PETITION
                            NOW INTO COURT, through undersigned counsel, come MASON DENUX and

                 CAITLIN WOODARD DENUX, Plaintiffs in the above entitled and captioned matter, who

                 respectfully pray for Judgment of this Honorable Court against defendant, HYTJNDAI CAPITAL

                 AMERICA, [NC.D/BiA KIA MOTORS FINANCE COMPANY, as follows:

                                                                      l.
                            Plaintiffs, MASON DENUX and CAII'LIN WOODARD DENUX, are husband and wife

                 in community and are major domiciliaries of Carencro, Lafayette Parish, Louisiana and are

                 victims of repeated false credit reportings and creditor-account collection activities by defendant.

                                                                      2.

                            Made defendant is HYUNDAI CAPITAL              AMEzucA,INC. DIBIAKLA MoroRS

                  FINANCE COMPANY, which may also hereinafter be referred to              as   "KIA," a foreign
                  corporation believed to be authorized to do and doing business in the State of Louisiana, and who

                  may be served with process through its registered agent for service of process: NATIONAL

                  REGISTERED AGENTS, NC., 3867 PlazaDrive, Baton Rouge, Louisiana 70816.

                                                                      3.


                            Plaintiffs respectfully assert that this Honorable Court has subject matter jurisdiction in

                  this case as a court of competent, concurrent jurisdiction. Venue is proper as this Parish under

                  the Louisiana Long-Arm venue provision and plaintiffs' damages were sustained in this Parish

                  and, substantially, all of the underlying events took place in and caused impact and damage in

                  this Parish and State.

                                                                      4.

                            Plaintiffs respectfully request that this Honorable Court award in plaintiffs' favor and

                  against the Defendant sums representing statutory damages and punitive or exemplary damages

                  in addition to actual or compensatory damages.



                                                                                                                  Page    -l-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 4 of 17 PageID #: 10




                                                           5.

             Plaintiffs respectfully request that this Honorable Court award plaintiffs their litigation

     expenses and other costs      of litigation and reasonable attomeys' fees incurred in this litigation.

                                                           6.

             Plaintiffs are consumers and victims of improper creditor-collection activities and false

     credit reportings by defendant.

                                                           7.

             Defendant is a creditor and fumisher/user/subscriber of and to credit information to the

     national credit reporting agencies, including Experian, Equifax and Trans Union.

                                                           8.

             In or about March,     Z02},pluntiffCAITLIN DENUX was involved in an auto accident

     while operating her personal vehicle which was [is] financed through defendant.

                                                           9.

             Plaintiffs' insurer, Farm Bureau Insurance, adjusted the loss and declared plaintiffs'

     vehicle to be a total loss.

                                                          10.


             On May 7,2020, Farm Bureau Insurance sent a check ["first check"] to defendant by mail

     at the address that defendant had provided and listed on a letter ofguarantee.

                                                          11.


             Defendant received the first check which should have satisfied the balance         of
     indebtedness owed by plaintiffs on the subject auto loan involving the vehicle destroyed in the

     March,2020, accident.

                                                          t2.

             Defendant claimed it did not receive the first check from Farm Bureau Insurance.

                                                          13.


             On June 10,2020, at plaintiffs' insistence, Farm Bureau Insurance canceled the first

     check and issued a "second check" to defendant, again, which should have satisfied the balance

     of indebtedness owed by plaintiffs on the subject auto loan involving the vehicle destroyed in the

     March,2020, accident.




                                                                                                        Page -2-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 5 of 17 PageID #: 11




                                                        14.

              Again, Farm Bureau Insurance sent the second check to defendant by mail at the address

     that defendant had provided and listed on a letter ofguarantee.

                                                        15.


              Defendant claimed it did not receive the second check from Farm Bureau Insurance.

                                                        16.


              Before the end of the month of June, 2020, atplaintiffs' insistence, Farm Bureau

     Insurance canceled the second check and issued a "third check" to defendant, again, which

     should have satisfied the balance of indebtedness owed by plaintiffs on the subject auto loan

     involving the vehicle destroyed in the March,2020, accident.

                                                        17.

              Again, Farm Bureau Insurance sent the third check to defendant at the address that

     defendant had provided and listed on a letter of guarantee but this time sent   it certified mail,

     return receipt requested.

                                                        18.


              Defendant could not explain why it allegedly did not receive the first check or second

     check.

                                                        19.


              In July, 2020, defendant placed plaintiffs' credit account into collections ["special

     handling"] and would no longer accept plaintiffs' payments.

                                                        20.

              ln September,Z}Z0, Farm Bureau Insurance canceled the third check       as   it had not cleared

     and defendant kept claiming it had not received the third check despite the certified mail, return

     receipt proof that defendant did receive the third check.

                                                        2t.

              Defendant unleashed a collections campaign against plaintiffs with collections phone

     calls, letters and false, derogatory credit reportings.

                                                        22.

              On September 23,2020, Farm Bureau Insurance had its regional supervisor intervene and

     make contact with defendant all to no avail.


                                                                                                      Page -3-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 6 of 17 PageID #: 12




                                                      23.

             In early October, 2020, Farm Bureau Insurance sent a fourth check to defendant at the

     address that defendant had provided and listed on a letter of guarantee but this time again sent   it
     certified mail, return receipt requested.

                                                       24.

             The October,ZA}0, Farm Bureau Insurance communication was copied to plaintiffs and

     defendant's collections department, and defendant signed the certified mail return receipt

     acknowledging receipt on October 6,2020.

                                                       25.

             Farm Bureau Insurance advised plaintiffs that Farm Bureau Insurance could do no more

     and it closed its   file on the matter.

                                                      26.

             On November2,2020, defendant advised plaintiffs that defendant would no longer

     communicate with plaintiffs.

                                                      27.

             At all times, plaintiffs acted reasonably and in an effort to comply with any requests made

     of plaintiffs

                                                      28.

             Plaintiffs are not at fault, in any degree, for the events complained of herein.

                                                      29.

             Plaintiffs have suffered severe damage to their credit reporting, ratings and scores due to

     defendant' false, derogatory credit reportings about plaintiffs.

                                                      30.

             Each such credit reporting by defendant to each consumer reporting agency, represented a

     false communication about the existence of, nature of, sum of, status and all other aspects of the

     alleged collection account.

                                                      31.

             Plaintiffs disputed defendant's false credit reportings to each of the national consumer

     reporting agencies and demanded reinvestigation and correction of defendant's false, derogatory

     credit reportings.

                                                                                                  Page -4-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 7 of 17 PageID #: 13




                                                        32.

               On each separate occasion of dispute, pursuant to 15 U.S.C. 1681i[a] and 1681s-2[b],

     each of the consumer reporting agencies communicated        with defendant and provided defendant

     with the same dispute information as was contained in plaintiffs' disputes. Hence, defendant

     received the dispute from plaintiffs directly as well as through the E-OSCAR/credit reporting

     dispute notification mechanism established by the consumer reporting agencies to perform notice

     and reinvestigation functions   with their respective fumisher/user/subscriber such as defendant

     herein.


                                                        33.

               For unknown reasons and unknown to plaintiffs, defendant has persisted to maintain a

     collection account status against plaintiffs despite receipt of multiple disputes advising defendant

     that the subject collection activity and alleged indebtedness is improper for reasons explained

     herein.


                                                        34.

               For unknown reasons and unknown to plaintiffs, defendant proceeded to commence a

     credit reporting campaign against plaintiffs to the national consumer reporting agencies.

                                                        35.

               Defendant responded to each communication from the consumer reporting agencies by

     verif,ing [confirming] defendant's false, derogatory credit reportings about plaintiffs which is a

     violation of Section 1681s-2[b], FCRA.

                                                        36.

               Each such reporting to each consumer reporting agency by defendant about plaintiffs

     represented an act of collection and separate and distinct false and defamatory communications,

     each made with malice and     willful intent to harm plaintiffs' credit, property rights therein,

     reputation and standing in the community.

                                                        37.

               Each such reporting to each consumer reporting agency, represented a false

     communication about the existence of, nature     ol sum of, status and all other aspects of the
     alleged debt collection account.




                                                                                                         Page   -5-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 8 of 17 PageID #: 14




                                                         38.

             Despite the properly lodged disputes, timely re-transmittal of the disputes by the

     consumer reporting agencies to defendant, and the failed reinvestigations by defendanto plaintiffs

     were not notified, aware nor could they have known under the circumstances, that the defendant

     had violated its duties to conduct reasonable, proper, timely and complete reinvestigations and to

     report accurate information in respond to those formal disputes through the consumer reporting

     agencies' respective reinvesti gation and dispute resolution mechanisms.


                                                         39.

             As a consequence of the failed reinvestigations and continued false credit reportings that

     resulted, plaintiffs sustained damages and adverse action due to defendant's fault and violations.


                                                         40.

             Each of   plaintiffs' respective consumer reports, from each respective agency,     as archived,

     show each republication, retransmission and reporting of the false and defamatory information by

     the defendant about plaintiffs and which led to damages and adverse action.


                                                         4t.

             Each republication, retransmission and reporting of the false and defamatory information

     by the defendant through their authorized agents, the consumer reporting agencies and their web

     ofinter'related and inter-connected satellites, users, subscribers and scoring parblers, represents a

     separate and distinct tort,   violation of both tort law and credit reporting laws and are separately

     actionable events.

                                                         42.

             As an authorized agent of each of the defendant, the national consumer reporting agencies

     posted the inaccurate credit reporting information from the defendant into      plaintiffs' credit files

     and each subsequent credit report prepared and published about plaintiffs contained the false and

     damaging information. Further, each subsequent credit score and other predictive score and

     rating about plaintiffs contained information relative to the false reporting by defendant.

                                                         43.

            Credit reporting and particularly debt collection credit reporting seryes no function but to

     damage the consumer who is the subject of the reportings.




                                                                                                       Page -6-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 9 of 17 PageID #: 15




                                                       44.

            Credit reporting is an act of debt collection.

                                                       45.

            Credit reporting is a cheap and effective means of damaging the subject consumer which

     is the intended result sought by the defendant, as a fumisher.


                                                       46.

            Plaintiffs communicated with defendant on a number of occasions in an effort to obtain

     resolution and removal of the false information, to no avail. Defendant has continued to report

     the false, derogatory information and leave the data in plaintiffs' uedit files despite plaintiffs'

     protestations and continued credit reporting damages.

                                                       47.

            Plaintiffs sustained adverse action in their efforts to utilize their credit and the negative

     account reportings by defendant have been, at least, a "substantial factor" in causing the damages

     and adverse action.


                                                       48.

            Plaintiffs suffered stress, embarrassment, inconvenience and related problems due to the

     adverse action and his efforts to correct the damages caused to their credit by defendant.

                                                       49.

            Plaintiffs' credit has excellent absent the contested information.

                                                       50.

            As reflected in the inquiry sections of plaintiffs' uedit report copies, plaintiffs applied for

     credit and other consumer benefits and have sustained adverse action based upon credit reports

     prepared and published by defendant and defendant's agents to those third parties.


                                                       51.

            The defendant performed perfunctory, illegal and essentially useless reinvestigations

     resulting in the verification of the false reportings and continued placement of the false

     information in consumer [credit] reports it published about plaintiffs.

                                                       52.

            The end result was that the same false, derogatory credit reportings persisted and

     plaintiffs continued to suffer damages.

                                                                                                     Page -7-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 10 of 17 PageID #: 16




                                                           53

               Plaintiffs suffered a variety of damages, including economic and non-economic damages

      as prayed     for herein.

                                                     COUNTS
               COUNT       1-     NEGLIGENCE OR ALTERNATIVELY INTENTIONAL ACTS

                                                           54

               Defendant owed duties of reasonable care to plaintiffs.

                                                           55.

               Defendant failed to exercise reasonable care and prudence in the reporting and collection

      ofthe disputed account, each subsequent reporting and re-reporting, the handling and

      reinvestigation of data about plaintiffs, all made the subject of this lawsuit, and which

      consequently caused damaged plaintiffs.

                                                           56.

               Alternatively, defendant recklessly, maliciously and/or intentionally committed various

      acts and omissions against      plaintiffs which have caused damages and other harms to plaintiffs.

                                            COI]NT 2 - DEFAMATION

                                                           57.

               Defendant recklessly, maliciously and/or intentionally, published and disseminated false

      and inaccurate information concerning plaintiffs with reckless disregard for the truth of the

      matters asserted.

                                                           58.

               Defendant's publishing of such false and inaccurate information has severely damaged

      the personal and consumer reputation of Plaintiffs and caused severe humiliation, emotional

      distress and mental anguish to plaintiffs.

                                                           59.

               Defendant was notified of inaccuracies by plaintiffs however, the defendant continued to

      issue andlor publish report(s) to third parties which contained inaccurate information about

      plaintiffs.

                                                          60.

               Defendant has, with     willful intent to injure and/or maliciously, defamed Plaintiffs.

                                                                                                          Page -8-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 11 of 17 PageID #: 17




                                     COUNT 3.II\TVASION OF PRTVACY

                                                         6t.

              Defendant recklessly, maliciously and/or intentionally, published and disseminated false

      and inaccurate information concerning Plaintiffs with reckless disregard for the truth of the

      matters asserted and engaged in other debt collection activities and such actions have invaded

      plaintiffs' privacy.

                                                         62.

              Defendant has, with    willful intent to injure and/or maliciously, invaded Plaintiffs'

      privacy.

                   COUNT 4 - NEGLIGENT OR ALTERNATIVELY INTENTIONAL
                 INFLICTION OF EMOTIONAL DISTRESS AND PROPERTY DAMAGE

                                                         63.

              Defendant negligently or, altematively, recklessly, maliciously and/or intentionally,

      published and disseminated false and inaccurate information concerning Plaintiffs with reckless

      disregard for the truth of the matters asserted and engaged in other collection activities and such

      actions have inflicted emotional distress upon plaintiffs and caused serious property damages to

      their credit, the most-valued property right.

                                                         64.

              Defendant has, with    willful intent to injure and/or maliciously, inflicted emotional

      distress upon plaintiffs and caused serious property damages to their credit, a most-valued

      property right.

                  COIJNT 5 - FTIRNISHER - FAIR CREDIT REPORTING ACT, f6Sts-2[bl

                                                         65.

                 Further, the consumer reporting agencies advised defendant that plaintiffs disputed the

      subject accounts and false, derogatory credit reportings.

                                                         66.

                 Each separate notice triggered duties under section 1681s-2[b].

                                                         67.

                 Despite receipt of the same dispute a number of times, defendant failed to properly

      reinvestigate and respond and repeatedly reported the false, derogatory information to the



                                                                                                        Page   -9-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 12 of 17 PageID #: 18




      consumer reporting agencies in violation of the Act.


                                                         68.

              According to the national consumer reporting agencies' reports, in each instance,

      defendant continued to falsely report about plaintiffs.


                                                         69.

              Defendant   willfully, or alternatively, negligently, violated the Fair Credit Reporting Act,

      15 U.S.C'   l68ls-2[b], multiple times each, by failing to properly conduct    a reasonable

      reinvestigations and by failing to supply accurate and truthful information.

                                                         70.

              Rather, defendant continued to report false and inaccurate information and failed to

      retract, delete and suppress false and inaccurate information it reported about the plaintiffs.

                                                         71.

              Defendant failed to conduct an investigation or reinvestigation with respect to consumer

      credit data it reported and repeatedly re-reported about plaintiffs.

                                                        72.

              Defendant failed to review all relevant and pertinent information provided to it by the

      consumer reporting agencies and plaintiffs.


                                                        73.

              Defendant was well aware that its reportings and activities would           will]   damage
                                                                                [and

      plaintiffs and plaintiffs' ability to enjoy life and utilize the credit rating and reputation properry

      rights they had secured by honoring their obligations to all of their creditors.

          COUNT 6 - BREACH OF CONTRACT AND FAILURE TO ACCEPT PAYMENT

                                                        74.

              Defendant had contractual obligations of good faith and fair dealing and to accept

      plaintiffs' payments on the subject account, which included those from Farm Bureau Insurance,

      and defendant failed to comply with its contractual duties which led to defendant's improper and

      illegal collection activity and tortious conduct described herein.

                                       ADDITIONAL ALLEGATIONS

                                                        75.

             The above and foregoing actions, inactions and fault ofdefendant, as to each and every

                                                                                                      Page -10-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 13 of 17 PageID #: 19




      count, have proximately caused a wide variety of damages to plaintififs.

                                                       76.

             Defendant's false credit reporting about plaintiffs have been a substantial factor in

      causing credit denials and other damages.


                                                       77.

             Defendant has negligently and/or    willfully violated various provisions of the Fair Credit

      Reporting Act and other laws and are thereby liable unto plaintiffs.

                                                       78.

             Defendant is liable unto plaintiffs for all actual, statutory, exemplary and punitive

      damages awarded in this case, as well as other demands and claims asserted herein including, but

      not limited to, out-of-pocket expenses, credit denials, costs and time of repairing his credit, pain

      and suffering, embarrassment, inconvenience, lost economic opportunities,loss of incidental

      time, frustration, emotional distress, mental anguish, fear of personal and financial safety and

      security, attomeys' fees, and court costs, litigation expenses, expert witness fees, and other

      assessments proper by law and any and    all other applicable federal and state laws, together with

      legal interest thereon from date ofjudicial demand until paid.




             WHEREFORE PLAINTIFFS MASON DENUX and CAITLIN WOODARD DENUX
     PRAY that after all due proceedings be had there be judgment herein in favor of Plaintiffs and
     AgAiNSt Dcfendant, HY{.]NDAI CAPITAL AMERICA, INC. DIB/AKIA MOTORS FINANCE
     COMPANY, as follows:

             l)      That there be Judgment in favor of MASON DENUX and CAITLIN
                     WOODARD DENUX and against HYUNDAI CAPITAL AMERICA,
                     INC. D/B/A KIA MOTORS FINANCE COMPANy, for all reasonable
                     damages sustained by Plaintiffs including but not limited to actual
                     damages, compensatory damages, statutory damages, out-of-pocket
                     expenses, credit denials, costs and time of repairing their credit, pain and
                     suffering, embarassment, inconvenience, lost economic opportunities,
                     loss of incidental time, frustration, emotional distress, mental anguish, fear
                     of personal and financial safety and security, and for punitive/exemplary
                     damages, attorneys'fees, and court costs, litigation expenses, expert
                     witness fees, and other assessments proper by law and any and all other
                     applicable federal and state laws, together with legal interest thereon from
                     date ofjudicial demand until paid; and

             2)      That this Honorable Court order the defendant, HYUNDAI CAPITAL
                     AMERICA,INC. DIB/A KIA MOTORS FINANCE COMPANY,                        tO
                     reinvestigate and correct the credit report(s), data emanations, and credit
                     histories of and concerning Plaintiffs or any of plaintiffs' personal
                     identifiers and cease any and all collection activities made against
                     plaintiffs.

                                                                                                     Page   -l   l-
Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 14 of 17 PageID #: 20




             FURTHER Pray for all such additional, general and equitable relief as may be necessary
      and proper in the premises.




                                                 By:
                                                        David A. Szwak, La.BR #2llS7rTA
                                                        416 Travis Steet, Suite 800
                                                        Mid South Tower
                                                        Shreveport, Louisiana 7l l0l
                                                        (318) 424-1400
                                                        FAX 221-6555
                                                 and

                                                 Andress Law Firm, LLC


                                                 By:
                                                       J. David Andress, La.BR
                                                       120 Rue Beauregard, Suite 205
                                                       Lafayette, Louisiana 705 08
                                                       (337) 347-eete
                                                 Counsel for Plaintiffs

      PLEASE SERVE:
     IIYUNDAI CAPITAL AMERICA,INC. D/B/A KIA MOTORS FINANCE COMPANY,
     which may be sened with process through its registered agent for senice of process:
     NATIONAL REGISTERED AGENTS, INC.
     3867 Plaza Drive
      Baton Rouge, Louisiana 708f6.




                                                                                             Page -12-
        Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 15 of 17 PageID #: 21
      Lafayette Parash           c-20211510
Filed Apr 05, 2021 11:35 AM           B
       Martina Reaux
    DepuW Clerk of Court
                                                                             Ee)-
                                                               B ODENHEIMER ,
                                                               Ioxrs&S ZWAK    LLC

                                                                         rrroni{eYi ATr-{w
                                                                   416 Travis Street, Suite 800
                                                                        Mid South Towers
         DAVIDA.SZWAK*                                             Shreveport,Louisihna ?1 101             G.M. BODENHETMER. ( 1994)
                                                                    Telephone (318) 424-1400                         J.W.JONES (2003)
                                                                    Facsimile (318) 221-6555            JAMES P. BODENHEIMER (2016)
         {Chairman, Consumer Protection Section, LSBA                    bjksl507@aol,com
                                                                                                            wwwMyFairCreditrom
                                                                                                             www.MyFairDebt.com
                                                                                                             www.MyFairAuto.com

                                                                     March 3l,2A2L




                    Lafayette Parish Clerk of Court
                    P.O. Box 2009
                    Lafayette, Louisiana           7    0502

                               RE:        Mason Denux and Caitlin Woodard
                                          v. Hyundai Capital, et al
                                          Suit Number:202115fi
                                           15s Judicial District Court
                                          Lafayette, Louisiana

                    Dear Clerk:

                               Enclosed please firid the Civil Case Cover Sheet for the above referenced case.



                                                                                       Sincerely,


                                                                                       5l llau,ct Szuualc
                                                                                       David Szwak

                    Enclosure
        Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 16 of 17 PageID #: 22
      Lafayette Parish
                              c-20211510
Filed Apr 05, 2021 11:35 AM            B
       Martina Reaux
           Clerk of Court
                                            LOUISIANA' CIVIL CASE REPORTING
                                         Civil Case Cover Sheet - LA. R.S. 13:46gg and
                              Fart G, $13' Louisiana Supreme Court General Adririnistrative Rules

             This civil case cover slieet shall be completed by counsel for the petitioner, counsel,s
                                                                                                       authorized
             representative, oi by the self-represented litigant (if not represent6d by counsel)
                                                                                                 and submitted with the
             original petition.filed with the bourt. The information should be the best available
                                                                                                   at the time of
                                                                                                                filing.
             This information does not constitute a discovery request, response or supplementation,
                                                                                                    and is not
             admissible at trial.

            Suit Caption:
                                                    MASON DENUX, ET AL
                                                                vs.
                                                    HYUNDAI CAPITAL AMERICA INC
             Court:                h       J                  Docker Number:        0_   loat    I   fl o -
            Parish of Filing:                   lle           F'iling Date:          A^                    7l
            Name of Lead Petitioner's Attorney:           Do ui c,{ f) Szwd.
            Name of Self-Represented           Li{ga{rt:_                                  -
            Number of named petitionerlr.         A                   Number of named defendant           t 2
                                      check the categories which most appropriatety apply to this suit
            (no more than 3 categories should be checked):
              Auto: Personal Injury
              Auto: Wrongful Death
                                                              _
                                                            Auto: Property Damage
                                                              _
                                                            Auto: Uninsured Motorist
            _Asbestos :. Property Damage                      _
                                                            Asbestos: Personal Injirry/Death
            _Product-Liability                                _
                                                            Premise Liability
            _Intentional Bodily Injury                        _
                                                            Intentional Property Damage
              Intentional Wrongful Death                  ' Unfair Business
                                                                             Practice
              Business Tort
                                                              _
                                                            Fraud
            XDefamation                                       _
                                                            Professional Negligence
              Environmental Tort
                                                              _
                                                            Medical Malpractice
            _  Intellectual Property
                                                              _
                                                            Toxic Tort
            _  Legal Malpractice                        X Other Tort (describe below)
            _  Other Professional Malpractice                 _
                                                            Redhibition
            _  Maritime                                     Class action (nature of case)
            _  Wrongful Death
            _General Negligence

                                                ture of the               one




         -Fo[6W.ing the completion of this form by counsel, counsel's representative, or by the self-represented
           litigant, this document will be submitted to the Office of the Judicial Administrator,
                                                                                                  Supreme Court of
           Louisiana, by the Clerk of Cburt.

            Name, address and contact information of person

            Name              Vi

            Address                            Stree              ile gffi             hre
                                                                                                     "L            l)
            Phone number:          3l|8- 4a +- I +U        E-mail address:                                       CA
         Case 6:21-cv-00973-RRS-CBW Document 1-2 Filed 04/12/21 Page 17 of 17 PageID #: 23



                                                                                                                       7ZL                    ,-/
                                                                   a'r*-t
                                                                                    l   lllllililiiiriil   i]iiI]iii]iiiIiiiiiiiiiiiiitiiiiiii1
                                                                                                                       LAFPC.CV.6233s849

         Requested by   Atty.: SZWAK, DAVID A
                                                               CITATION
          MASON DEIruX, ET          AL                             FIFTEENTII JUDICIAL DISTRICT COURT

          VS                                                       DOCKET NUMBER: C-20211510 B

          TTYUNDAI CAPITAL AMERICA INC                             LAFAYETTE PARISH, LOIISIANA

         STATE OX'LOUNIANA

         TO     HYUNDAI CAPITAL AMERICA,INC. DIBIAKIA MOTORS FINAI\CE COMPANY
                TIIBOUGJ{-ITS REGTSTERED AGENT FOR SERVTCE OF PROCESS:
                INETTONAT,, REGISTERED- AGFNTS, INC.
                                                                    ;.I
                   PLAZADRIYE
                3867
                BATON ROUGE, LA          70816


                                                                                           HHRIFF ffiETURI$
                                                                            of the arish of E. BATON ROUGE

                  You are hereby cited to comply with the demand contained in the petition, a certified copy of which
         accompanies this citation, .(exclusive of exhibits). You should   file an answer or other pleading to iaid petition
         in the office of the clerk of the FIFTEENTH JUDICIAL DISTRICT COURT, in the Lafayette parish
         Courthouse, LAFAYETTE, Louisian4 within fifteen (15) days after the service hereof. Altematively, your
         failure to comply herewith will subject you to the penalty of entry of default judgment against you.
                  Witness the Honorable Judges of said Court, this MARCH24,Z02L.



                                                                                                            MSB""A,*)
                                                                                                              Deputy Clerk of Court
                                                                                                                Lafayette Parish

         *Attached are the following documents:
         PETITION


                                     SHERIFF'S RETURN
                                    LAFAYETTE PARISH SHERIFF

     I
't        DATE SERVED:                                        20      TIME:
          SERVED                                                                \ {$4"-
          PERSONAL( )
          DOMTCTLTARY    (   ) ON
          UNABLE TO LOCATE               MovED    (       )        NO SUCH
          OTIIERREASON:
          RECEIVED TOO LATE FOR SERVTCE       (       )
          SERVICE OF WITHIN PAPERS
          cosTs I'EE   $_                MILEAGE $                        TOTAL $
          DEPUTY
                                                                              Filed This DaY
                                                                                                                      1
                                                                                                                       %
                                                                              APR       O?    ?UTI                     ee
                                                                                                                          d,O
                                                                                                                          r-J
